DETAILED ACTION

Status of Submissions
This Office action is responsive to the corrected reissue declaration filed on August 16, 2022 and the amendment filed on August 23, 2022, which have been entered.

Objections to Amendments – Formalities
The claim amendments filed on August 23, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. New claims must be underlined in their entirety. 

The patent claims are not amended properly because the period at the end of new claim 19 is not underlined.

The claim amendments filed on August 23, 2022 are objected to as failing to comply with 37 CFR 1.173(e), which requires an explanation of the support in the disclosure of the patent for the changes made to the claims.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,906,512 B2, which issued from US Application No. 16/361,608. The “original disclosure” is the disclosure of Application No. 16/361,608 as filed on March 22, 2019. Any subject matter added to the disclosure (including the claims) during the prosecution of either Application No. 16/361,608 or the instant reissue application does not constitute a part of the “original disclosure”.


Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Present Examination
The amendment filed on August 23, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

Amended claim 10 recites “an upper body having a recessed wheel dock configured to receive at least one of the jack wheel, a jack post cutout configured to selectively receive…, and a plate recess configured to receive…” (ll. 11-14). This newly claimed subject matter encompasses a recessed wheel dock that is configured to receive any of the jack wheel, a jack post cutout, and a plate recess. Such subject matter does not find support in the original disclosure. Rather, the patent specification only describes the recessed wheel dock as being configured to receive the jack wheel. See col. 6, ll. 9-14.

Amended claim 10 recites “…such that the center groove is adjustable to accommodate different widths of the frame of the towed trailer” (ll. 23-24). This newly claimed subject matter encompasses a single trailer having a frame with different widths. Such subject matter does not find support in the original disclosure. Rather, the patent specification describes the center groove as adjustable to accommodate standard trailer frame widths of 2, 2.5 and 3 inches, i.e., one trailer having a frame width of 2 inches, another trailer having a frame width of 2.5 inches, and yet another trailer having a frame width of 3 inches. See col. 7, ll. 56-58; col. 10, ll. 17-20.

Amended claim 14 recites “selectively attaching coupling features of one or more spacers [along]to one or more sidewalls of a center groove…” (ll. 13-14). This newly claimed subject matter encompasses selectively attaching coupling features of plural spacers to a single one of the sidewalls of the center groove, and selectively attaching coupling features of a single one of the spacers to plural sidewalls of the center groove. Such subject matter does not find support in the original disclosure. Rather, as shown in Fig. 16 of the patent drawings, only one spacer 122 can be attached to each sidewall of the center groove 174 at a given time, and each spacer 122 can only be attached to one of the sidewalls at a given time. While additional spacers can be added, they are not disclosed as being attached to the sidewalls of the groove 174; rather, as shown in Fig. 16, the additional spacers are attached to the spacers that attach to the sidewalls of the groove 174.

For these reasons, the amendment filed on August 23, 2022 violates the prohibition of new matter under 35 USC 132(a) and 35 USC 251(a). 

Applicant is required to cancel the new matter in the reply to this Office Action. The examiner suggests amending:
Claim 10 to read “an upper body having at least one of a recessed wheel dock configured to receive [the] a jack wheel, a jack post cutout configured to selectively receive…a distal end of [the] a jack post, and a plate recess configured to receive [the] a plate jack stand” (ll. 11-14).
Claim 10 to read ““…such that the center groove is adjustable to accommodate different trailer frame widths” (ll. 23-24).
Claim 14 to read “selectively attaching coupling features of [one or more] spacers to opposite [along one or more] sidewalls of a center groove…” (ll. 13-14).

Reissue Oath/Declaration
The corrected Reissue Application Declaration by the Assignee (Form PTO/AIA /06) filed on August 23, 2022 overcomes the defects noted in the prior Office action. Accordingly, the objection and corresponding rejection under 35 USC 251(a) are withdrawn.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 10 and 12-19 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claims 12, 13 and 15-19 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2: Claims 10 and 12-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claims 12, 13 and 15-19 are included in the rejection because of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 3:  Claims 10 and 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Amended claim 10 recites “an upper body having a recessed wheel dock configured to receive at least one of the jack wheel, a jack post cutout configured to selectively receive…, and a plate recess configured to receive…” (ll. 11-14). The phrase “at least one of” requires the listing of at least two items, with “at least one of” those two items required. However, amended claim 10 does not clearly list two items following the phrase “at least one of” since the later recited “jack post cutout” and “plate recess” are not structures that the recited “recessed wheel dock” is “configured to receive”. Rather, the later recited “jack post cutout” and “plate recess” are listed as alternatives to the recited “recessed wheel dock” because each of these structures is identified in claim 10 as being “configured to receive” a distinct structural element. Thus, the confusing and inconsistent language of claim 10 renders the scope of the claim unclear.

Amended claim 10 recites “an upper body having a recessed wheel dock configured to receive at least one of the jack wheel, a jack post cutout configured to selectively receive…, and a plate recess configured to receive…” (ll. 11-14). This newly claimed subject matter encompasses a recessed wheel dock that is configured to receive any of the jack wheel, a jack post cutout, and a plate recess. However, the patent specification only describes the recessed wheel dock as being configured to receive the jack wheel. See col. 6, ll. 9-14. Thus, claim 10 is indefinite because its scope is inconsistent with the description provided in the specification.

Claim 10 recites “…at least one of a jack wheel, a jack post, and a plate jack stand” (ll.4-5), which only limits the claim to the use of one of the listed elements. However, claim 10 goes on to refer to “the jack wheel” (l. 12) and “the jack post” (l. 13) and “the plate jack stand” (l. 14) as if all three of these elements are required by the claim. This inconsistency renders the claim indefinite since it is unclear how many of the listed elements are actually required.

Amended claim 10 recites “…such that the center groove is adjustable to accommodate different widths of the frame of the towed trailer” (ll. 23-24). This newly claimed subject matter encompasses a single trailer having a frame with different widths. However, the patent specification describes the center groove as adjustable to accommodate standard trailer frame widths of 2, 2.5 and 3 inches, i.e., one trailer having a frame width of 2 inches, another trailer having a frame width of 2.5 inches, and yet another trailer having a frame width of 3 inches. See col. 7, ll. 56-58; col. 10, ll. 17-20. Thus, claim 10 is indefinite because its scope is inconsistent with the description provided in the specification.

Amended claim 14 recites “selectively attaching coupling features of one or more spacers [along]to one or more sidewalls of a center groove…” (ll. 13-14). This newly claimed subject matter encompasses selectively attaching coupling features of plural spacers to a single one of the sidewalls of the center groove, and selectively attaching coupling features of a single one of the spacers to plural sidewalls of the center groove. However, as shown in Fig. 16 of the patent drawings, only one spacer 122 can be attached to each sidewall of the center groove 174 at a given time, and each spacer 122 can only be attached to one of the sidewalls at a given time. While additional spacers can be added, they are not disclosed as being attached to the sidewalls of the groove 174; rather, as shown in Fig. 16, the additional spacers are attached to the spacers that attach to the sidewalls of the groove 174. Thus, claim 14 is indefinite because its scope is inconsistent with the description provided in the specification.

Claims 12, 13 and 15-19 are included in the rejection because of their dependencies.

See the amendments suggested in item 14 above, which would also overcome the rejection under 35 USC 112(b).


Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Bakenkamp”
GB Publication No. 2229153 A

“Fedderman”
US Patent No. 1,837,657

“Giglio”
US Publication No. 2012/0118680 A1

“Graf”
DE Publication No. 10 2007 028 764 A1 (with translation)

“Grosz”
US Publication No. 2018/0162329 A1

“Kelly et al.”
US Patent No. 6,499,851 B1

“Kim”
KR Publication No. 20-0428433 Y1 (with translation)

“Lantaigne”
CA Publication No. 2512381 A1

“Leicester”
GB Publication No. 2501698 A

“Lowber”
US Patent No. 2,675,210

“Poynter”
US Publication No. 2015/0369420 A1

“Shirey”
US Patent No. 8,534,631 B2

“Somers et al.”
US Publication No. 2014/0325770 A1

“St. Laurent”
US Patent No. 2,272,334

“Stewart”
US Patent No. 3,612,575

“Stullken”
US Patent No. 770,510

“Talynn”
US Publication No. 2014/0014445 A1

“Turnbull”
WO Publication No. 03/101799 A1

“Wang”
CN Publication No. 204110065 U (with translation)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 4:  Claims 1, 3, 14, 15 and 21 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart and Lantaigne.
With respect to claim 1, Grosz discloses a stabilizing accessory system for a trailer, with the embodiment of Figs. 7-8 comprising a stabilizing block 10’ that includes: 
A female complementary surface 37 (see Fig. 4) bounding a recessed landing area 46 configured to receive a foot 22 (see Fig. 5) or F (see Fig. 6) of a post 21 of a jack 14 mounted on a trailer 12 (see Fig. 5). See Figs. 7-8 and ¶¶ 0025-0026 with  Figs. 4-6 and ¶ 0023. The recessed landing area 46 constitutes (a) a post cutout configured to receive and retain a distal end of a jack post, and (b) a plate recess configured to receive and retain a plate jack stand.
A side of the stabilizing block 10’ forms a center groove 40’ configured to receive a frame rail 41 of the trailer. See Figs. 7-8 and ¶ 0025.
Grosz fails to teach that the center groove 40’ is adjustable between a first width configured to accommodate a first frame (rail) width and a second width configured to accommodate a second frame (rail) width, with the adjustability provided by tension fit spacers having coupling features for detachable attachment to opposite sidewalls of the center groove.
Turnbull teaches a trailer accessory system comprising a box 15 (which is a block-like member) having flanges 40 forming a center groove (see Fig. 1) that receives a frame rail (see Figs. 3-4) of a trailer 110. See Figs. 1-4 and p. 5, ll. 1-8 and 18-29. Turnbull further teaches that:
“The securing flanges 40 have bores 50 therein, through which a fastener may be inserted” (p. 5, ll. 6-7).
“The securing flanges 40 allow a storage box 15 to be removably secured to a trailer” (p. 5, ll. 7-8).
“The securing flanges 40 may be of a variety of shapes, wherein each shape may be adapted to secure a storage box 15 to a particular type of trailer or a particular location on a trailer” (p. 5, ll. 8-10).
“As would be known to a worker skilled in the art, shim plates may be inserted between the securing flanges and the trailer frame. For example, the shim plates may provide a means for producing a tight fit between the securing flanges and the trailer portion to which the storage box is connected. In addition, the shim plates may aid in the reduction of the bending of the securing flanges upon attachment of the storage box to the trailer, for example” (p. 5, ll. 11-16).
Thus, Turnbull teaches that it was known in the art, before the effective filing date of the claimed invention, to use shim plates to adjust the size of a center groove in order to accommodate frame members of different widths and provide better fitment. From this teaching, it would have been obvious to the skilled artisan to modify Grosz by using shim plates to adjust the width of the center groove 40’ (i.e., by positioning/securing shim plates along the opposite sidewalls of the center groove) to provide a tight fit and better fitment with trailer frame rails of varying widths. 
The shim plates taught by Turnbull constitute tension fit spacers as broadly recited. Turnbull’s shim plates are inserted between the flanges 40, and the flanges 40 are provided with the bores 50 through which a fastener is inserted to removably secure the flanges 40 to a trailer. Thus, the shim plates are located adjacent to the bores 50 and the fastener, i.e., the structure that provides for detachable attachment of the flanges 40 to the trailer. However, Turnbull fails to specify that the shim plates have coupling features for detachable attachment to opposite sidewalls of the center groove defined by the flanges 40.
Stewart teaches a shim plate 56 provided with coupling features in the form of openings 57, which openings 57 align with openings 58 in a support member 21 and with corresponding openings in a trailer frame member 54 so that fasteners 59 can be inserted through the aligned openings to secure the shim plate 56 to both the support member 21 and the trailer frame member 54. See Figs. 1-5; col. 2, ll. 19-22; col. 3, ll. 10-20.
Lantaigne teaches a shim sleeve 103 defining four shim plates (one at each side of the sleeve 103), with two of the shim plates provided with coupling features in the form of openings 104, which openings 104 align with openings 105 in a support member 101 and with corresponding openings in a frame member 102 so that a fastener (not shown; see p. 3, l. 26) can be inserted through the aligned openings to secure the shim plates of the shim sleeve 103 to both the support member 101 and the frame member 102. See Figs. 1-2; p. 3, l. 12 to p. 4, l. 11.
Thus, Stewart and Lantaigne establish that it was known in the art to provide shim plates with openings that align with corresponding openings in adjacent support structure to receive fasteners for securing the shim plates to the adjacent structure. From this teaching, it would have been obvious to the skilled artisan to further modify Grosz by providing the shim plates taught by Turnbull with coupling features in the form of openings configured to receive fasteners for securing the shim plates to at least the opposite sidewalls of the center groove. The skilled artisan would appreciate that providing the shim plates with such coupling features is beneficial because it helps to better secure the shim plates in the desired position and helps to prevent the shim plates from coming loose and falling off. The skilled artisan would also recognize that providing holes in the shim plates, in the manner taught by Stewart and Lantaigne, is consistent with Turnbull’s teaching of shim plates located adjacent to the structure (the bores 50 and the fastener inserted therethrough) that provides for detachable attachment of the flanges 40 to the trailer.
With respect to claim 3, Grosz teaches a securement strap 45 that secures the trailer frame rail 41 within the center groove 40’. See Fig. 8 and ¶ 0025.
With respect to claim 14, Grosz teaches a method of use in which (a) the stabilizing block 10’ (see Figs. 7-8) is used to stabilize the foot 22 (see Fig. 5) or F (see Fig. 6) of the jack post 21 (see Fig. 5) when the trailer 12 is not in transport, and (b) the stabilizing block 10’ is secured to the trailer frame rail 41 (see Fig. 8) when the trailer 12 is in transport. Further, Turnbull teaches the selective use of shim plates along the sidewalls of the center groove to accommodate frame members of different widths.
With respect to claim 15, Grosz is considered to meet the “manually configuring” step because the stabilizing block 10’ must be manipulated by the user to position its top side such that the foot 22 (see Fig. 5) or F (see Fig. 6) can be received in the recessed landing area 46. Further, Grosz meets the first “disposing” step of claim 15 for the reasons explained above. Finally, the skilled artisan would appreciate that it is conventional to use a wheel chock to stabilize the tires of a trailer when the trailer is not in transport. Thus, it would be obvious to modify Grosz to include the “stabilizing a tire” step via the second “disposing” step of claim 15.
With respect to claim 21, Stewart and Lantaigne establish that it was known in the art to provide shim plates with openings that align with corresponding openings in adjacent support structure to receive fasteners for securing the shim plates to the adjacent structure. The openings in the shim plates allow plural shim plates to be joined by fasteners extending therethrough. Thus, by virtue of the openings therein, the shim plates are configured for detachable attachment to one another.

GROUND 5:  Claim 4 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart and Lantaigne (GROUND 4) and further in view of Kelly et al.
As explained in GROUND 4, Grosz teaches the securement strap 45 for securing the stabilizing block 10’ to the trailer frame rail 41. Thus, Grosz discloses one of the two alternative securement mechanisms recited in the claims. Grosz fails to teach the other claimed securement mechanism, i.e., a switchable magnet.
Kelly et al. teaches an accessory 1 that is detachably secured to a trailer frame 18 by a switchable magnet 5, with the switchable magnet 5 embedded in a support structure that includes a saddle (i.e., center groove) 5b for receiving a portion of the trailer frame 18. See Figs. 1-2, 4 and 6; col. 4, ll. 55-65; col. 5, ll. 14-20 and 57-62; col. 6, ll. 37-44. The skilled artisan would appreciate that the switchable magnet 5 of Kelly et al. is an alternative securement mechanism to the strap 45 of Grosz, and would further appreciate that the switchable magnet provides the advantage of being integrated into the vehicle accessory as opposed to the separate strap of Grosz that could be misplaced.
From the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by replacing the securement strap 45 with a switchable magnet embedded in the stabilizing block 10’ in order to reduce the number of separate parts while providing a reliable and convenient mechanism for detachably connecting the stabilizing block 10’ to the trailer frame rail 41. Further, the substitution of one well-known securement mechanism for another is generally recognized to be within the level of ordinary skill in the art.

GROUND 6:  Claims 5-7, 9, 15-17 and 19 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart and Lantaigne (GROUND 4) and further in view of Talynn.
With respect to claims 5 and 9, the Grosz and Turnbull combination fails to teach a wheel chock detachably attached to the stabilizing block, with the wheel chock having a projection configured for selective attachment to a slot formed in the stabilizing block.
Talynn teaches two wheel chocks 104 detachably attached to a stabilizing block 102, with the stabilizing block 102 having projections 202 configured for selective attachment within recesses (or slots) 302 formed in the wheel chocks 104. See Figs. 1-3 and ¶¶ 0017, 0019, 0021 and 0023-0024. Alternatively, the projections 202 can be on the wheel chocks 104 instead of the stabilizing block 102, with the recesses 302 on the stabilizing block 102 instead of the wheel chocks 104. See ¶¶ 0019 and 0021. The projections 202 and recesses 302 may be integrally formed or separate components. See ¶¶ 0026 and 0031. In use, the wheel chocks 104 are detached from the stabilizing block 102, with the stabilizing block 102 used to stabilize a jack wheel 406, jack post 408 or jack foot 410 of a trailer 402, and the wheel chocks 104 used to chock the trailer’s wheels 412. See Fig. 4 and ¶¶ 0018 and 0023. When done with these stabilizing and chocking functions, the wheel chocks 104 are reattached to the stabilizing block 102 to form a unitary and portable assembly that facilitates storing and carrying. See ¶¶ 0003-0005 and 0024.
From the teachings of Talynn, the skilled artisan would recognize the desirability of adding at least one detachable wheel chock to the stabilizing block of Grosz because the wheel chock(s) is useful in chocking a trailer’s wheel(s) and the detachable connection of the wheel chock(s) to the stabilizing block is beneficial because it allows the stabilizing block and wheel chock(s) to be carried and stored together as a unitary and portable assembly. Further, Talynn teaches the use of a projection(s) and slot(s) for detachably connecting the wheel chock(s) to the stabilizing block. The skilled artisan would recognize the desirability of using such a projection(s) and slot(s) for the reasons explained by Talynn and discussed above.
With respect to claim 6, Talynn teaches that the stabilizing block 102 and wheel chocks 104 are made of plastic (polymer). See ¶¶ 0020, 0022, 0028 and 0032.
With respect to claim 7, Grosz teaches the securement strap 45 that secures the trailer frame rail 41 within the center groove 40’. See Fig. 8 and ¶ 0025. When modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function as a securement mechanism for securing the wheel chock(s) to the trailer frame.
With respect to claim 15:
Grosz is considered to meet the “manually configuring” step because the stabilizing block 10’ must be manipulated by the user to position its top side such that the foot 22 (see Fig. 5) or F (see Fig. 6) can be received in the recessed landing area 46. Further, Talynn meets the “manually configuring” step because the wheel chocks 104 must be detached from the stabilizing block 102, and then the stabilizing block 102 must be manipulated by the user to position its top side to receive and stabilize the jack wheel 406, jack post 408 or jack foot 410 of the trailer 402.
Both Grosz and Talynn meet the first “disposing” step of claim 15 for the reasons explained above. 
Talynn teaches the use of the wheel chocks 104 to stabilize trailer tires in a conventional manner. Thus, it would have been obvious to modify Grosz to include the “stabilizing a tire” step via the second “disposing” step of claim 15 based on the teachings of Talynn and the conventional knowledge in the art.
With respect to claim 16, the projections 202 taught by Talynn constitute an integration accessory as broadly recited.
With respect to claims 17 and 19, see the explanation of the teachings of Grosz in GROUND 4. When modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function to secure the unitary and portable assembly (i.e., the wheel chock(s) coupled to the stabilizing block) in confronting relation to the trailer frame.
With respect to claim 19, the skilled artisan would appreciate the desirability of maintaining the wheel chock(s) in attached relation to the stabilizing block while carrying and/or storing the unitary and portable assembly—and especially while the assembly is strapped to the trailer frame during transport. Further, Talynn teaches that the projections 202 may be provided with threads or a locking mechanism. See ¶ 0019. Such threads or locking mechanism configure the projections 202 to maintain the wheel chocks in attached relation to the stabilizing block.

GROUND 7:  Claim 7 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart, Lantaigne and Talynn (GROUND 6) and further in view of Giglio.
As explained in GROUND 6, when modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function as a securement mechanism for securing the wheel chock(s) to the trailer frame. However, in an alternative interpretation, the Grosz, Turnbull and Talynn combination is considered to fail to teach a (separate/dedicated) securement mechanism for securing the wheel chock to the trailer frame.
Giglio teaches a wheel chock 12 that is releasably secured to a frame or body of a vehicle 6 by a tether 14 and magnet 16. See Figs. 1-2 and ¶¶ 0017-0022 and 0026-0031. This construction facilitates safe installation of the wheel chock 12 behind a wheel of the vehicle 6, and safe removal of the wheel chock 12 from behind the wheel. See ¶¶ 0001-0006, 0010 and 0029. The skilled artisan would appreciate that the tether and magnet of Giglio could be used to facilitate safe installation and removal of the wheel chock(s) when Grosz is modified in view of Talynn to include a detachable wheel chock(s). Therefore, from the teaching of Giglio, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz to include a tether and magnet for releasably securing the wheel chock(s) to the trailer frame.

GROUND 8:  Claims 7 and 8 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart, Lantaigne and Talynn (GROUND 6) and further in view of Graf.
As explained in GROUND 6, when modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function as a securement mechanism for securing the wheel chock(s) to the trailer frame. However, in an alternative interpretation, the Grosz, Turnbull and Talynn combination is considered to fail to teach a (separate/dedicated) securement mechanism for securing the wheel chock to the trailer frame.
Graf teaches a wheel chock 1 having recesses 5.1, 5.2 in a bottom surface thereof that receive magnets 4.1, 4.2 for releasably securing the wheel chock 1 to a magnetically conductive surface 8. See Figs. 1-2 and ¶¶ 0015-00161. The skilled artisan would appreciate that the magnets of Graf could be used to facilitate securement of the unitary and portable assembly (i.e., the wheel chock(s) coupled to the stabilizing block) to the trailer frame when Grosz is modified in view of Talynn to include a detachable wheel chock(s). Therefore, from the teaching of Graf, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by providing the wheel chock(s) with recesses receiving magnets for releasably securing the wheel chock(s) to a support surface during chocking of the trailer wheel(s) while also facilitating securement of the unitary and portable assembly (i.e., the wheel chock(s) coupled to the stabilizing block) to the trailer frame during transport.
With respect to claim 8, Graf teaches passive magnets 4.1, 4.2 embedded within the wheel chock 1.
 
GROUND 9:  Claims 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Talynn, Turnbull, Stewart and Lantaigne.
With respect to claim 10, Grosz discloses a stabilizing accessory system for a trailer, with the embodiment of Figs. 7-8 comprising a stabilizing block 10’ that includes: 
A female complementary surface 37 (see Fig. 4) extending from an upper surface 36 (see Fig. 4) and bounding a recessed landing area 46 configured to receive a foot 22 (see Fig. 5) or F (see Fig. 6) of a post 21 of a jack 14 mounted on a trailer 12 (see Fig. 5). See Figs. 7-8 and ¶¶ 0025-0026 with  Figs. 4-6 and ¶ 0023. The recessed landing area 46 constitutes (a) a post cutout configured to receive and retain a distal end of a jack post, and (b) a plate recess configured to receive and retain a plate jack stand.
A male complementary surface 33 (see Fig. 4) extending from a bottom surface 32 (see Fig. 4) and configured to engage the female complementary surface 37 (see Fig. 4) of another stabilizing block 10’ such that two blocks can be stacked one on another, i.e., providing an upper body and a lower body. See Fig. 6 and ¶¶ 0007, 0012 and 0026.
A side of both of the upper and lower blocks 10’ (when stacked) forms a center groove 40’ having a base surface and opposing sidewalls separated by a width that approximates a width of a frame rail 41 of the trailer such that the frame rail 41 is received in the center groove 40’ and opposes the base surface thereof for securing the stabilizing blocks to the trailer. See Figs. 7-8 and ¶ 0025.
Grosz fails to teach a wheel chock detachably attached to the stabilizing block.
Talynn teaches two wheel chocks 104 detachably attached to a stabilizing block 102, with the stabilizing block 102 having projections 202 configured for selective attachment within recesses 302 (or slots) formed in the wheel chocks 104. See Figs. 1-3 and ¶¶ 0017, 0019, 0021 and 0023-0024. Alternatively, the projections 202 can be on the wheel chocks 104 instead of the stabilizing block 102, with the recesses 302 on the stabilizing block 102 instead of the wheel chocks 104. See ¶¶ 0019 and 0021. The projections 202 and recesses 302 may be integrally formed or separate components. See ¶¶ 0026 and 0031. In use, the wheel chocks 104 are detached from the stabilizing block 102, with the stabilizing block 102 used to stabilize a jack wheel 406, jack post 408 or jack foot 410 of a trailer 402, and the wheel chocks 104 used to chock the trailer’s wheels 412. See Fig. 4 and ¶¶ 0018 and 0023. When done with these stabilizing and chocking functions, the wheel chocks 104 are reattached to the stabilizing block 102 to form a unitary and portable assembly that facilitates storing and carrying. See ¶¶ 0003-0005 and 0024.
From the teachings of Talynn, the skilled artisan would recognize the desirability of adding at least one detachable wheel chock to the stabilizing block of Grosz because the wheel chock(s) is useful in chocking a trailer’s wheel(s) and the detachable connection of the wheel chock(s) to the stabilizing block is beneficial because it allows the stabilizing block and wheel chock(s) to be carried and stored together as a unitary and portable assembly. =
Grosz also fails to teach that the center groove 40’ is adjustable between a first width configured to accommodate a first frame (rail) width and a second width configured to accommodate a second frame (rail) width, with the adjustability provided by tension fit spacers having coupling features for detachable attachment to opposite sidewalls of the center groove.
See the detailed discussion of Turnbull, Stewart and Lantaigne in GROUND 4.
From the teachings of Turnbull, it would have been obvious to the skilled artisan to modify Grosz by using shim plates to adjust the width of the center groove 40’ (i.e., by positioning/securing shim plates along the opposite sidewalls of the center groove) to provide a tight fit and better fitment with trailer frame rails of varying widths. And from the teachings of Stewart and Lantaigne, it would have been obvious to the skilled artisan to further modify Grosz by providing the shim plates taught by Turnbull with coupling features in the form of openings configured to receive fasteners for securing the shim plates to at least the opposite sidewalls of the center groove. See the further explanation in GROUND 4.
With respect to claim 12, Grosz teaches a securement strap 45 that secures the stabilizing block 10’ to the trailer frame rail 41 such that the base surface of the center groove 40’ opposes the frame rail 41. See Fig. 8 and ¶ 0025.

GROUND 10:  Claim 13 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Talynn, Turnbull, Stewart and Lantaigne (GROUND 9) and further in view of Kelly et al.
As explained in GROUND 9, Grosz teaches the securement strap 45 for securing the stabilizing block 10’ to the trailer frame rail 41. Thus, Grosz discloses one of the two alternative securement mechanisms recited in the claims. Grosz fails to teach the other claimed securement mechanism, i.e., a switchable magnet.
Kelly et al. teaches an accessory 1 that is detachably secured to a trailer frame 18 by a switchable magnet 5, with the switchable magnet 5 embedded in a support structure that includes a saddle (i.e., center groove) 5b for receiving a portion of the trailer frame 18. See Figs. 1-2, 4 and 6; col. 4, ll. 55-65; col. 5, ll. 14-20 and 57-62; col. 6, ll. 37-44. The skilled artisan would appreciate that the switchable magnet 5 of Kelly et al. is an alternative securement mechanism to the strap 45 of Grosz, and would further appreciate that the switchable magnet provides the advantage of being integrated into the vehicle accessory as opposed to the separate strap of Grosz that could be misplaced.
From the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by replacing the securement strap 45 with a switchable magnet embedded in the stabilizing block 10’ in order to reduce the number of separate parts while providing a reliable and convenient mechanism for detachably connecting the stabilizing block 10’ to the trailer frame rail 41. Further, the substitution of one well-known securement mechanism for another is generally recognized to be within the level of ordinary skill in the art.

GROUND 11:  Claim 18 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart, Lantaigne and Talynn (GROUND 6) and further in view of Kelly et al.
As explained in GROUND 4, Grosz teaches the securement strap 45 for securing the stabilizing block 10’ to the trailer frame rail 41. Thus, Grosz discloses one of the two alternative securement mechanisms recited in the claims. Grosz fails to teach the other claimed securement mechanism, i.e., a switchable magnet.
Kelly et al. teaches an accessory 1 that is detachably secured to a trailer frame 18 by a switchable magnet 5, with the switchable magnet 5 embedded in a support structure that includes a saddle (i.e., center groove) 5b for receiving a portion of the trailer frame 18. See Figs. 1-2, 4 and 6; col. 4, ll. 55-65; col. 5, ll. 14-20 and 57-62; col. 6, ll. 37-44. The skilled artisan would appreciate that the switchable magnet 5 of Kelly et al. is an alternative securement mechanism to the strap 45 of Grosz, and would further appreciate that the switchable magnet provides the advantage of being integrated into the vehicle accessory as opposed to the separate strap of Grosz that could be misplaced.
From the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by replacing the securement strap 45 with a switchable magnet embedded in the stabilizing block 10’ in order to reduce the number of separate parts while providing a reliable and convenient mechanism for detachably connecting the stabilizing block 10’ to the trailer frame rail 41. Further, the substitution of one well-known securement mechanism for another is generally recognized to be within the level of ordinary skill in the art.

GROUND 12:  Claim 20 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull, Stewart, Lantaigne and Talynn (GROUND 6) and further in view of St. Laurent and Somers et al.
As explained in GROUND 6, from the teachings of Talynn, the skilled artisan would recognize the desirability of adding at least one detachable wheel chock to the stabilizing block of Grosz because the wheel chock(s) is useful in chocking a trailer’s wheel(s) and the detachable connection of the wheel chock(s) to the stabilizing block is beneficial because it allows the stabilizing block and wheel chock(s) to be carried and stored together as a unitary and portable assembly. Further, Talynn teaches the use of a projection(s) and slot(s) for detachably connecting the wheel chock(s) to the stabilizing block.
However, Talynn fails to teach that the disclosed projection(s) is in the form of a hook(s) on the wheel chock(s) that engages the slot(s) in the stabilizing block.
St. Laurent teaches a vehicle stabilizing accessory including a ramp 12 detachably secured to a stabilizing block 1 by projections 16 on the ramp 12 that engage slots 9 on the stabilizing block 1. See Figs. 1-3; p. 1, left column, l. 37 to p. 1, right column, l. 10. As shown in Fig. 3, the projections 16 constitute hooks, i.e., projections with portions bent at an angle for catching hold of the slots 9. The ramp 12 functions as a wheel chock when removed from the block 1. See p. 2, left column, ll. 2-6.
Somers et al. teaches a vehicle stabilizing accessory including a ramp 2 detachably secured to a stabilizing block 3 by a projection 19 (which is part of a first interlocking structure 16) on the ramp 2 that engages a slot 21 (which is part of a second interlocking structure 17) on the stabilizing block 3. See Figs. 1-3, 7, 9 and 13a-13d; ¶¶ 0086-0089, 0091, 0094. As shown in Figs. 1-2 and 9, the projection 19 constitutes a hook, i.e., a projection with a portion bent at an angle for catching hold of the slot 21. The ramp 2 is capable of functioning as a wheel chock due to its wedge-shaped configuration. See Fig. 13a; ¶¶ 0086, 0093.
Thus, St. Laurent and Somers et al. teach well-known alternative detachable interlocking structures that can be substituted for the projection(s) and slot(s) of Talynn. From these teachings, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Grosz by substituting an alternative releasable interlocking structure including a projection(s) in the form of a hook(s) on the wheel chock(s) that engages a mating slot(s) on the stabilizing block in order to allow the stabilizing block and wheel chock(s) to be carried and stored together as a unitary and portable assembly. The substitution of one well-known alternative structure for another is recognized to be within the level of ordinary skill in the art. Further, St. Laurent teaches that the use of hooks engaging slots is advantageous because it provides for secure attachment while still allowing the wheel chock(s) to be removed. See p. 1, right column, ll. 2-10.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

See the discussion of Poynter, Shirey, Fedderman, Wang, Stullken, Lowber, Kim and Leicester in items 63-66 and 69-72 (pp. 25-26) of the prior Office action mailed on May 23, 2022.

Bakenkamp teaches a vehicle stabilizing accessory including stackable elements 2a-2c. In the embodiment of Fig. 3, the stackable elements include dovetail grooves 12 and dovetail projections 12a that enable detachable attachment of the stackable elements to one another.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While Bakenkamp teaches notches (i.e., dovetail grooves) 12 and mating projections 12a that enable detachable attachment of stackable elements 2a-2c to one another, the prior art fails to teach such a construction used for spacers that are detachably attached to opposite sidewalls of a center groove of a stabilizing block for adjusting the width of the center groove to accommodate different trailer frame widths.

Response to Arguments
Applicant’s arguments filed on August 23, 2022 have been fully considered. Some of the issues raised by applicant are addressed above. 

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173. The examiner disagrees for the reason given above.

Applicant argues that claims 19 and 20 have been amended to remove new matter. The examiner concurs. However, the August 23, 2022 amendments introduce new matter to claims 10 and 14 for the reasons given above. 

With respect to the prior rejection of claims 14-19 under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the original patent, applicant argues that the rejection was improper. The examiner disagrees for the reasons stated in the prior Office action. Applicant further argues that claim 14 has been amended to overcome the recapture rejection. The examiner agrees that the amendment to claim 14 eliminates the impermissible recapture so the rejection is withdrawn.

Applicant argues that claim 20 has been amended to overcome the prior rejection under 35 USC 112(a) for failure to meet the written description requirement. The examiner concurs so the rejection is withdrawn.

Applicant argues that the claims, as amended, satisfy the definiteness requirement of 35 USC 112(b). The examiner disagrees for the reasons given above.

Applicant argues that the claims have been amended to overcome the prior art rejections set forth in the prior Office action by adding the requirement that the spacers have detachable coupling features. The claim amendments necessitated the new grounds of rejection set forth above, which are not addressed by applicant’s arguments.

Applicant argues that the specification has been amended to overcome the objections thereto. The examiner concurs so the objections are withdrawn.

Applicant argues that claim 20 has been amended to overcome the objection to the drawings under 37 CFR 1.83(a). The examiner concurs so the objection is withdrawn.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.